                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                     Plaintiff,                                8:18CR336

       v.
                                                           FINAL ORDER
 FRANCIS DALE PEEBLES,                                    OF FORFEITURE

                     Defendant.




      This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 58). The Court has reviewed the record in this case and finds as
follows:

      1.     On May 9, 2019, the Court entered a Preliminary Order of Forfeiture (Filing
No. 50) pursuant to 21 U.S.C. §§ 841(a)(1), 841(b)(1), 846 and 853 and based upon
defendant Francis Dale Peebles (“Peebles”) pleading guilty to Count I of the Indictment
and admitting the Forfeiture Allegation (Filing No. 18). Under the Preliminary Order of
Forfeiture, Peebles forfeited any interest he had in $6,944 in United States currency and
the following firearms (“firearms”) seized from Peebles on or about November 16, 2018,
to the government:

             a. Hamilton Rifle .22 caliber rifle, Serial#: NONE;
             b. Henry Survival .22 caliber rifle, Serial#: US18910;
             c. Marlin Safety lever action style rifle, Serial#: 101959;
             d. Diamond Back .223 caliber, AR-15 style rifle, Serial #: DB1901617;
             e. Taurus .357 caliber handgun, Serial#: YC286496;
             f. Taurus .45 caliber/410 gauge handgun, Serial#: KR231809;
             g. Hawes Firearm Company .22 caliber revolver, Serial#: 3264212;
             h. Metro .45 caliber handgun, Serial#: A16-01066;
             i. Russian M44 Mosin Nagant Rifle, Serial#: Cl74725; and
             j. Mossberg 12 gauge shotgun, Serial#: V0590340.
       2.      A Notice of Criminal Forfeiture was posted on an official internet
government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,
beginning on May 11, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions.             A Declaration of
Publication was filed in this case on July 22, 2019 (Filing No. 57).

       3.      The government has advised the Court that no Petitions have been filed. A
review of the record confirms that assertion.

       4.      The government’s Motion for Final Order of Forfeiture should be granted.
Accordingly,

       IT IS ORDERED:
       1.      The government’s Motion for Final Order of Forfeiture (Filing No. 58) is
               granted.
       2.      All right, title and interest held by any person or entity in and to the $6,944
               in United States currency and the firearms seized from Peebles on or about
               November 16, 2018, are forever barred and foreclosed.
       3.      The $6,944 in United States currency and the firearms are forfeited to the
               government.
       4.      The government is directed to dispose of that currency and firearms in
               accordance with law.


       Dated this 26th day of July 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                                2
